Title: From George Washington to Major General William Heath, 29 March 1777
From: Washington, George
To: Heath, William



Dear Sir
Head Quarters Morris Town 29th March 1777.

The Situation of our Affairs again compells me to call upon you in express and positive Terms to hasten the Troops of your State (those inlisted for the continent I mean) to Peekskill and Ticonderoga, in such proportions as I have before directed, without one Moments loss of time. The Enemy have lately, taking advantage of our weakness at

Peekskill, made a descent there, burnt the lower Barracks, our Store Houses, and a valuable parcel of Stores. Perhaps elated by their Success, they may return up the River, and proceed as high as the Forts, which, if they do suddenly, and with any tolerable Force, I do not see what is to hinder them from making themselves masters of them. Those Regiments intended for peekskill may march immediately thither and undergo innoculation ⟨mutilated⟩ except you think ⟨mutilated⟩ pay Mr Jarvis of Boston Ten thousand dollars on account of Ordnance Stores which he has purchased. The Money may be obtained from Mr Hancock the Deputy Pay Masr Genl.
I shall expect to hear from you by the Post every Week and am Dear Sir Yr most obt Servt

Go: Washington

